UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1150


MICHAEL COUSIN,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; JOHN F. KELLY, Secretary of the U.S. Department of
Homeland Security,

                   Defendants – Appellees,

             And

JEH CHARLES JOHNSON, in his capacity of Former Secretary of the Department
of Homeland Security (Customs and Border Protection Agency); TROY MILLER;
DONALD CONROY; DENIS GRENIER; ROBERT MAIMBOURG;
CHRISTOPHER SMITH; RICHARD C. BLANKS, MD; PAUL G. PRENIER,
MD,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00365-LMB-JFA)


Submitted: June 20, 2017                                      Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael Cousin, Appellant Pro Se. Antonia Maria Konkoly, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Michael Cousin appeals from the district court’s judgment in Defendants’ favor on

Cousin’s civil claims against Defendants, including Cousin’s disability discrimination

claim brought pursuant to the Rehabilitation Act of 1973, as amended, 29 U.S.C.A.

§§ 701 to 796l (West 2008 & Supp. 2016). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Cousin v. United States, No. 1:16-cv-00365-LMB-JFA (E.D. Va. Jan. 27, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          3